UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4248


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DUANE LEROY FOX,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00045-MOC-1)


Submitted:   January 28, 2016               Decided:    February 9, 2016


Before MOTZ and     DUNCAN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.   Jill Westmoreland Rose, United States
Attorney, Anthony J. Enright, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Duane      Leroy    Fox     appeals    his       12-month        sentence          received

after revocation of supervised release.                           On appeal he contends

that:      (1) the district court committed plain error when it

failed to invite him to address the court before imposing his

sentence; and (2) the sentence is plainly unreasonable because

the     district      court     failed      to    determine            and     consider        the

Sentencing Guidelines policy statement range before imposing the

sentence.      For the reasons that follow, we affirm.

      We will not disturb a district court’s revocation sentence

unless it falls outside the statutory maximum or is otherwise

plainly unreasonable.             United States v. Crudup, 461 F.3d 433,

437     (4th   Cir.      2006).      Only        if    a     revocation            sentence     is

unreasonable, must we assess whether it is plainly so.                                    United

States v. Moulden, 478 F.3d 652, 656-57 (4th Cir. 2007).                                        In

determining whether a revocation sentence is unreasonable, we

strike a more deferential appellate posture than when reviewing

original sentences, id. at 656, and apply the same procedural

and substantive considerations that guide a court’s review of

original sentences.             Crudup, 461 F.3d at 438.                       A sentencing

court     must     consider       both   the          policy       statements         and      the

applicable       policy    statement     range        found       in   Chapter       7    of   the

Sentencing       Guidelines        manual,       as        well     as       the     applicable

18 U.S.C. § 3553(a) (2012) factors.                        Moulden, 478 F.3d at 656-

                                             2
57.      The     court    need     not    analyze     every      §    3553(a)       factor.

Ultimately, a sentencing court has broad discretion to revoke

release and to impose a term of imprisonment up to the statutory

maximum.     Id. at 657.

       Before imposing a sentence, a district court must address

the defendant personally in order to permit him to speak or

present any information to mitigate the sentence.                          Fed. R. Crim.

P. 32(i)(4)(A)(ii); see United States v. Muhammad, 478 F.3d 247,

248-49 (4th Cir. 2007).                Fox alleges that the district court

erred when it did not invite him to address the court prior to

imposing sentence.             Because Fox raises this issue for the first

time   on    appeal,      we    review    the    issue    only       for    plain    error.

United States v. Olano, 507 U.S. 725, 731-32 (1993).                                Because

Fox addressed the court several times before he was sentenced,

we find that any error was harmless.

       Next, Fox alleges error because the district court failed

to    consider      his   policy       statement     range.          When     imposing    a

revocation sentence, a district court must “consider the policy

statements       contained        in     Chapter     7,   including          the     policy

statement range, as ‘helpful assistance,’ and . . . consider the

applicable      §   3553(a)      factors.”         Moulden, 478 F.3d    at    656–57

(quoting Crudup, 461 F.3d at 439).                  The record reveals that the

district court did consider relevant § 3553(a) factors, and had

read   the     probation       officer’s    petition,     which       discussed       Fox’s

                                             3
policy statement range.         Given that Fox’s policy statement range

was 24 months, and the court imposed a 12-month sentence after

considering relevant § 3553(a) factors, we discern no reversible

error.    Moreover, we note that the district court was faced with

a cantankerous, foul-mouthed defendant, who was threatening his

probation   officer     at    the   hearing.     In   the   context     of   this

proceeding,   we   do   not    find   that    Fox’s   12-month   sentence     was

plainly   unreasonable,       despite   the    court’s   failure   to    recite

Fox’s policy statement range prior to sentencing.

     Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        4